170 Ga. App. 803 (1984)
318 S.E.2d 227
BATSON et al.
v.
FIRST NATIONAL BANK OF BRUNSWICK.
68239.
Court of Appeals of Georgia.
Decided May 3, 1984.
*804 Ivan H. Nathan, for appellants.
Gilbert C. McLemore, Jr., for appellee.
DEEN, Presiding Judge.
Forest Batson, Jr., and Alma Batson bring this appeal from the denial of their motion for a new trial and motion for judgment notwithstanding the verdict.
1. OCGA § 5-5-40 (Code Ann. § 70-301) provides: "All motions for new trial, except in extraordinary cases, shall be made within 30 days of the entry of the judgment on the verdict or entry of the judgment where the case was tried without a jury."
Trial was held on April 4, 1983, and the court directed a verdict in favor of appellee. The judgment was entered on April 6, 1983, and the motion was filed on May 9, 1983.
This motion was not timely filed, and appellants did not comply with the requirements of OCGA § 5-5-41 (Code Ann. § 70-303) for the filing of an extraordinary motion for a new trial. The enumeration dealing with the general grounds will therefore not be addressed by this court.
2. Under OCGA § 9-11-50 (Code Ann. § 81A-150) a motion for a directed verdict is a prerequisite to the filing of a motion for a judgment notwithstanding the verdict. As appellants did not make a motion for a directed verdict at trial, their second enumeration is without merit.
Judgment affirmed. McMurray, C. J., and Sognier, J., concur.